IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2181 Disciplinary Docket No. 3
                                           :
ARCADIO JORGE REYES                        :   Board File No. C1-15-475
                                           :
                                           :   (District of Columbia Court of Appeals,
                                           :   No. 15-BS-407)
                                           :
                                           :   Attorney Registration No. 64774
                                           :   (Out of State)



                                       ORDER


PER CURIAM:


              AND NOW, this 12th day of August, 2015, having been disbarred from the

practice of law in the District of Columbia, and having failed to reply to this Court’s

directive of June 26, 2015, to provide reasons, if any, against the imposition of the

identical or comparable discipline in this jurisdiction, Arcadio Jorge Reyes is disbarred

from the practice of law in this Commonwealth and is directed to comply with all the

provisions of Pa.R.D.E. 217.